DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim limitation “image acquisition unit, defect detection unit, information output unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: hardware as disclosed in page 8.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (U.S. PG-PUB NO. 2010/0266195) in view of Iwanaga2 (U.S. PG-PUB NO. 2019/0220972).
-Regarding claim 1, Iwanaga discloses a film defect detection system, comprising: an image acquisition unit configured to acquire an image 5of a film in a manufacturing process of the film (image data acquiring unit 2, paragraph 23); a defect detection unit configured to detect defects in the film by analyzing the acquired image of the film (defect detecting unit 20, paragraph 23); and a10n information output unit configured to output information on the defects in the film detected by the defect detection unit (result output unit 30, paragraph 24).
Iwanaga is silent to teaching that using a machine learning algorithm learned to detect a defect in advance, when receiving the acquired image of the film. However, the claimed limitation is well known in the art as evidenced by Iwanaga2.
(feature region extraction part 2, FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Iwanaga with the teaching of Iwanaga2 in order to provide defect classification in a more reliable manner.
-Regarding claim 2, the combination further discloses the machine learning algorithm is learned in advance to detect at least one of types of the defects in the film (Iwanaga, types of the defect, paragraph 24), the number of the defects in the film, the number of the types of the defects in the film, and sizes of the defects in the film.
-Regarding claim 3, the combination further discloses an additional information acquisition unit configured to acquire a value of a parameter related to the defects in the film in the manufacturing process, 25wherein the machine learning algorithm is learned in advance by receiving the value of the parameter acquired by the additional information acquisition unit (Iwanaga2, second estimation part (Rule-base system) 6, FIG. 3; and corresponding text).
-Regarding claim 4, the combination further discloses the parameter includes at least one of shapes of the defects, sizes of the defects, colors of the defects, and whether the image acquired by the image acquisition unit 210 is acquired before a stretching process of the manufacturing 5process (Iwanaga, color of the defect, paragraph 24).
-Regarding claim 5, the combination further discloses the machine learning algorithm includes convolutional neural networks (Iwanaga2, convolution neural network, paragraph 39).
-Regarding claim 6, the combination further discloses the image acquisition unit acquires an image of the film by using a light transmission technology (Iwanaga, data acquiring unit 2, paragraph 28).
(Iwanaga2, first preprocessing part 12, FIG. 4) and a second step of the plurality of 20steps, the first step being performed before the second step (Iwanaga2, feature region extraction part 2, FIG. 4), and the defect detection unit detects defects for each of the images acquired at the first step and the second step and classifies the acquired images by types of the defects (Iwanaga2, two-class classification part 3, FIG. 4).
-Regarding claim 8, the combination further discloses the machine learning algorithm is learned by using images designated in advance for a plurality of images related to at least a part of the film, and 19the designated images include an image indicating at least one of defects which are to occur in the film (Iwanaga2, paragraph 32; Iwanaga, paragraph 22).
-Regarding claim 9, Iwanaga discloses a film defect detection method, comprising:  5acquiring an image of a film in a manufacturing process of the film (image data acquiring unit 2, paragraph 23); detecting defects in the film by analyzing the acquired image of the film (defect detecting unit 20, paragraph 23); and outputting information on the defect in the film detected by the defect detection unit (result output unit 30, paragraph 24).
Iwanaga is silent to teaching that using a machine learning algorithm learned to detect a defect in advance, when receiving the acquired 10image of the film. However, the claimed limitation is well known in the art as evidenced by Iwanaga2.
In the same field of endeavor, Iwanaga2 teaches using a machine learning algorithm learned to detect a defect in advance, when receiving the acquired 10image of the film (feature region extraction part 2, FIG. 4).

-Regarding claim 10, the combination further discloses the machine learning algorithm is learned in advance to detect at least one of types of the defects in the film (Iwanaga, types of the defect, paragraph 24), the number of the defects in the film, the number of the types of the defects in the film, and sizes of the defects in the film.
-Regarding claim 11, the combination further discloses acquiring a value of a parameter related to the defects in the film in the manufacturing process, wherein the machine learning algorithm is learned in 25advance by receiving the value of the parameter acquired by the additional information acquisition unit (Iwanaga2, second estimation part (Rule-base system) 6, FIG. 3; and corresponding text).
-Regarding claim 12, the combination further discloses the parameter at least one of shapes of the defects, 20sizes of the defects, colors of the defects, and whether the image acquired by the image acquisition unit 210 is acquired before a stretching process of the manufacturing process (Iwanaga, color of the defect, paragraph 24).
-Regarding claim 13, the combination further discloses the machine learning algorithm includes convolutional neural networks (Iwanaga2, convolution neural network, paragraph 39).
-Regarding claim 14, the combination further discloses the image acquisition unit acquires an image of the film by using a light transmission technology (Iwanaga, data acquiring unit 2, paragraph 28).
-Regarding claim 15, the combination further discloses the manufacturing process including a plurality of 15steps sequentially performed, the image acquisition unit acquires an image of the film at a first step (Iwanaga2, first preprocessing part 12, FIG. 4) and a second step (Iwanaga2, feature region extraction part 2, FIG. 4), and the defect detection unit detects defects for each of 20the images acquired in the first step and the second step and classifies the acquired images by types of the defects (Iwanaga2, two-class classification part 3, FIG. 4).
-Regarding claim 16, the combination further discloses the machine learning algorithm includes an algorithm 25learned by using images designated in advance for a plurality of images related to at least a part of the film, and the designated images include an image indicating at least one of defects which are to occur in the film (Iwanaga2, paragraph 32; Iwanaga, paragraph 22).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PING Y HSIEH/Primary Examiner, Art Unit 2664